Per Curiam.
— This cause having been submitted to the Court at a former term upon the transcript of the record of the order aforesaid, and argumént of 'coiinsél for the respective parties, and the record having been seen and inspected, and the Court being nbw advised of its judgment to be given in the premises, it seems to the Court that there is no error'in thé said order; it is, therefore, considered, ordered and adjudged t>y the Court that the said order of the Circuit Court be, and the sanie is, hereby affirmed. ...... ' '
All concur.